IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 436 EAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
LUIS GARCIA,                  :
                              :
             Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.